Cody Lee White                                      From the 47th District Court
 Appellant                                           Of Potter County
v. 07-04-00423-CR                                   December 28, 2004
The State of Texas                                  Opinion by Chief Justice Johnson
 Appellee

                                     JUDGMENT

       Pursuant to the opinion of the Court, it is ordered, adjudged and decreed that the

judgment of the trial court be affirmed.

       Inasmuch as this is an appeal in forma pauperis, no costs beyond those which

may have been paid are adjudged.

       It is further ordered that this decision be certified below for observance.

                                           oOo